Dissenting Opinion by
Mr. Justice Roberts :
I dissent. Tbe majority’s approach to this case resembles more the technical and formalistic style of common law pleading than the practical and pragmatic spirit of modem administrative law. This sterile and unrealistic approach results in a restrictive construction of the Pennsylvania Human Relations Act1 which may well cripple the Commonwealth’s efforts to correct the more subtle forms of discrimination.
I
The majority assumes that a complaint before the Commission must be as complete and detailed as a complaint in a judicial proceeding. In my view, it is necessary to consider the entire procedural context in which the Act envisions that a complaint will be utilized and the functions it will serve. Only in this way can it be assured that the construction placed on this portion of the Act will meet the practical necessities of the entire statutory scheme.
Section 9 establishes the procedural setting for a complaint before the Human Relations Commission:
“After the filing of any complaint, . . . the Commission shall make a prompt investigation in connection therewith.
“. . . If it shall be determined after such investigation that probable cause exists for crediting the allegations of the complaint, the Commission shall immediate*568ly endeavor to eliminate the unlawful discriminatory practice complained of by conference, conciliation and persuasion. . . .
“In case of failure so to eliminate such practice . . . the Commission shall cause to be issued and served a written notice, together with a copy of such complaint as the same may have been amended, requiring the person . . . named in such complaint ... to answer the charges of such complaint at a hearing before the Commission . . .
According to Professor Davis, “The key to pleading in the administrative process is nothing more than opportunity to prepare.”2 The complaint here is not a formal charge which appellee must answer and upon which a hearing will be held. The present proceedings are purely preliminary. The complaint before us is only the foundation for an investigation to determine whether there is probable cause to believe that appellee is engaged in unlawful discriminatory practices.
Surely a complaint which is only the basis for further investigation ought not to be judged by the same standard as one which requires the respondent to defend at a formal hearing before the Commission. While the requirement that the complaint “set forth . . . particulars” is applicable at both stages of the proceeding, the substance of that requirement must plainly vary in light of the differing realities of those stages.
The very purpose of the complaint is to acquaint the Commission with the challenged practice. Before the Commission investigates, it could not possibly have suf*569ficient information to frame a precise and detailed complaint. Therefore, relatively little factual particularity can be expected at this point.
Furthermore, the person under investigation need not, at this stage, prepare a defense. Only if the Commission finds, as a result of its investigation, probable cause to believe that there has been a violation of the Act will there be a hearing. Prior to that hearing, the complaint may be amended so that the respondent will have his “opportunity to prepare.”
If the initial complaint need not be greatly concerned with facilitating preparation of a defense, what purposes are served by the complaint at this stage? First, it may enable a respondent to lighten the burden of the investigation and hearing process itself. A respondent will normally possess greater knowledge of both the facts regarding its own conduct and the records and other evidence available to prove those facts. On the basis of this knowledge, a respondent may be able to satisfy the Commission that it is not engaged in unlawful discrimination, thereby obviating the formal investigation and hearing entirely. Even if a respondent cannot completely exonerate itself at the investigation stage, it may be able to identify relevant documents and other evidence. This will reduce the amount of time and effort expended in production of irrelevant materials.3
A second purpose served by informing a respondent of particulars at an early stage is to encourage voluntary compliance with the Act. If a respondent’s attention is directed to the cause of the Commission’s concern, it may voluntarily take corrective action.
In my judgment, the initial complaint need be no more specific than is necessary to serve these purposes. *570At least two general situations can be identified. In those cases where a particular incident (e.g., a discharge or refusal to rent) is the concern, the complaint should identify the incident in question. Where the focus is on some broader pattern or practice, the complaint need only set out the reasons for the complainant’s belief that the person complained of is engaged in unlawful discrimination. These reasons may include such facts as substantial statistical imbalances suggesting the presence of discrimination4 or a continuing flow of more specific complaints about the person or company.
Examining the complaint in this case,5
6I conclude that it does not meet this standard. I therefore agree that this complaint fails to satisfy the statutory requirement to “set forth the particulars” of the unlawful discriminatory practice complained of.
II
The conclusion that the complaint is insufficient does not, however, end the inquiry. The Commission is also authorized to conduct investigations in the absence of a complaint. Section 9 of the Act provides, in pertinent part: “After the filing of any complaint or whenever there is reason to believe that an unlawful discrimina*571tory practice has been committed, the Commission shall make a prompt investigation in connection therewith.”6
The Legislature clearly contemplated that there would be situations where, for lack of sufficient information or other good reason, the Commission would find it desirable to proceed without a complaint. Even in those circumstances, the Commission is directed to “make a prompt investigation.” The majority appears to concede this power but finds its scope “not properly in issue,” because the Commission “has chosen to proceed via complaint in this matter.” No reason is given, and I am unable to conceive of one, why the Commission’s power to investigate in the absence of a complaint is somehow divested by the Commission’s decision to proceed first by complaint. In my view, the Commission’s powers of investigation are cumulative and it may, in a single proceeding, rely on as many sources of investigatory power as are applicable. It is therefore necessary to consider the scope of the Commission’s power to investigate in the absence of a complaint.
In determining the extent of this power, the words of Judge Fuld in Holland v. Edwards, 307 N.Y. 38, 119 N.E.2d 581 (1954) are instructive: “One intent on violating the Law Against Discrimination cannot be expected to declare or announce his purpose. Far more likely is it that he will pursue his discriminatory practices in ways that are devious, by methods subtle and elusive____” Id. at 45, 119 N.E.2d at 584.
The Legislature charged the Commission with the duty to investigate unlawful discriminatory practices. Precisely because those engaged in discrimination generally seek to conceal that fact, a power of investigation without the ability to compel production of evidence is utterly ineffective. The subpoena power is essential to an effective investigation. As the Supreme *572Court of Kansas held in construing a very similar statute: “General tenets of administrative law recognize that an agency charged with investigatory duties to ferret out violations of the law can issue subpoenas and make such investigations, even though no formal administrative hearing be pending.” Yellow Freight System, Inc. v. Kansas Commission on Civil Rights, 214 Kan. 120, 124, 519 P.2d 1092, 1095 (1974). See 1 K. Davis, Administrative Law Treatise §§ 3.01-.04, 3.14 (1958).
The basis for this salutory principle was well stated by Mr. Justice Jackson, writing for a unanimous Court in United States v. Morton Salt Co., 338 U.S. 632, 70 S. Ct. 357 (1950): “The only power that is involved here is the power to get information from those who best can give it and who are most interested in not doing so. Because judicial power is reluctant if not unable to summon evidence until it is shown to be relevant to issues in litigation, it does not follow that an administrative agency charged with seeing that the laws are enforced may not have and exercise powers of original inquiry. It has a power of inquisition, if one chooses to call it that, which is not derived from the judicial function. It is more analogous to the Grand Jury, which does not depend on a case or controversy for power to get evidence but can investigate merely on suspicion that the law is being violated, or even just because it wants assurance that it is not. When investigative and accusatory duties are delegated by statute to an administrative body, it, too, may take steps to inform itself as to whether there is probable violation of the law.” Id. at 642-43, 70 S. Ct. at 364.
To support the conclusion that the Commission’s power to use subpoenas to gather evidence is unavailable in the absence of a complaint, the majority relies upon section 7(g) of the Act. That section empowers the Commission to employ subpoenas in furtherance of *573its investigations “where a complaint has been properly filed with the Commission.” The majority infers that this language, in the only provision whose explicit language confers such a power, evidences an intent to withhold the subpoena power in all other cases.
However, other courts have construed similar statutes and have rejected precisely this argument. Those courts have concluded, in the light of the responsbilities of agencies such as this, that such a provision cannot be read to exclude subpoena power in connection with other authorized investigations. Yellow Freight Systems, Inc. v. Kansas Commission on Civil Rights, 214 Kan. 120, 124, 519 P.2d 1092, 1095-96 (1974); In Re Broido, 40 Misc. 2d 419, 243 N.Y.S.2d 101 (1963).
Moreover, section 12(a) of the Act commands a liberal construction “for the accomplishment of the purposes [of the Act].” Lest there be any doubt as to what those purposes are, the Legislature declared: “the public policy of this Commonwealth to foster the employment of all individuals in accordance with their fullest capacities regardless of their race, color, religious creed, ancestry, age or national origin, and to safeguard their right to obtain and hold employment without such discrimination, [and] to assure equal opportunities to all individuals . .. .”7
There can be no question as to which construction will better accomplish the Legislature’s stated purpose. And in Commonwealth Human Relations Commission v. Moose Lodge No. 107, 448 Pa. 451, 294 A.2d 594 (1972), Mr. Justice O’Brien, writing for the Court, noted the necessity of “resolving the construction of the act in the framework of the Statutory Construction Act . . . [which] states, in part: ‘That the Legislature intends to favor the public interest against any private inter*574est.’ ”8 Here the statutory presumption favors the public interest in full execution of the substantive requirements of the Pennsylvania Human Relations Act against the private interest of appellee in shielding its employment practices from official scrutiny.
Thus, the practical requirements of full enforcement of the Act, the modern practice in administrative law, and the teachings of our own cases and those of other jurisdictions all lead to the conclusion that the Commission may utilize subpoenas in the conduct of authorized investigations, even in the absence of a formal complaint.
Ill
Appellee further contends that, even if the Commission may use its subpoena power in this case, the order of the Commonwealth Court must still be affirmed, because the Commission is without power to employ interrogatories. Appellee’s argument relies upon the omission of any explicit reference to interrogatories in section 7(g). That section empowers the Commission: “To hold hearings, subpoena witnesses, compel their attendance, administer oaths, take testimony of any person under oath or affirmation and, in connection therewith, to require the production for examination of any books and papers relating to any matter under investigation . . . .”
Further, appellee suggests, without visible support in the statutory language, that the subpoena power may only be exercised in connection with Commission hearings. Grammatically, the grant of subpoena power is parallel to the grant of power to hold hearings, not dependent on it. More importantly, the Commission is only to conduct hearings after its investigation has de*575termined that there is probable cause to believe that there has been a violation of the Act. Consequently, a limitation of the subpoena power to Commission hearings would forbid its use precisely where it is most needed — at the stage when the Commission seeks to discover the facts. Without some firm basis for believing this to be the intent of the Legislature, such a senseless construction is impermissible. See 1 Pa.C.S. § 1922(1).
Once it is understood that the Commission’s subpoena power is fully available for the purpose of investigation, the contention that it may not use interrogatories falls of its own weight. The Commission may compel the attendance of a witness, together with his books and papers, and require him to testify. What, then, could be the reason to forbid the Commission to furnish the questions in writing and allow the witness to respond in writing? By so doing the Commission accommodates the convenience of the witness. This procedure also saves both parties needless time and expense, which would be required for the taking of oral testimony. Surely the Legislature cannot have intended to limit the Commission to only the most burdensome form of evidence gathering. See 1 Pa.C.S. § 1922(1).
I would vacate the order of the Commonwealth Court and remand for further proceedings in accordance with the views expressed in this opinion.9
Mr. Justice Nix joins in this dissenting opinion.

 Act of October 27, 1955, P.L. 744, as amended, 43 P.S. § 959 (1964).


 1 K. Davis, Administrative Law Treatise § 8.04, at 525 (1958). Professor Davis continues by noting that “[p] leading is only one of many ways of providing opportunity to prepare.” He then discusses the provision of notice “by informal communication, by pre-hearing conferences, or by ample continuances at the hearing.” Id. See generally id. at 528-26 and cases there cited.


 This is not to say that the Commission must accept a respondent’s assessment of the relevance of materials whose production is required.


 See Griggs v. Duke Power Co., 401 U.S. 424, 91 S. Ct. 849 (1971).


 “The Respondent has in the past and continues until the present time to maintain a discriminatory system of recruitment, hiring, training, employment, compensation, promotion, demotion, job assignment or placement, transfer, lay off, retention, referral, dismissal, rehire, retirement, and pensions, and has otherwise discriminated in the past and continues until the present time to discriminate regarding terms, conditions and privileges of employment because of sex, race and national origin. This pattern and practice of discrimination is in violation of the applicable provision of Section 5 of the Pennsylvania Human Relations Act, act of October 27, 1955, P.L. 744, as amended, 48 P.S. 951 et seq.”


 Emphasis supplied.


 43 P.S. SS 952(b).


 448 Pa. at 459, 294 A.2d at 598 (citation omitted) (quoting what is now 1 Pa.C.S. § 1922(5).


 The Commonwealth Court also concluded that the complaint was not cognizable in equity because § 10 of the Act, providing for judicial enforcement of the Commission’s orders, created an adequate remedy at law. Assuming, without deciding, that this was correct, the proper disposition was not dismissal of the complaint but rather certification to the law side of the Commonwealth Court. Shaffer v. Dooley, 452 Pa. 414, 308 A.2d 597 (1973); Pa. R. C. P. 1509(c).
It cannot be too strongly emphasized that substantial rights are not to be made to turn upon technicalities of pleading. See Pa. R. C. P. 126.